Citation Nr: 1715954	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated at 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1956 to September 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision and a by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Augusta, Maine.  The jurisdiction of the case rests with the RO in Winston-Salem, North Carolina.

The Veteran filed a claim for PTSD in December 2014.  The RO granted the claim in a July 2015 rating decision, with a 30 percent disability rating, effective December 29, 2014.  The Veteran filed a notice of disagreement (NOD) in July 2015 as to the initial rating awarded.  He also filed a claim for TDIU in July 2015.  In a March 2016 statement of the case (SOC), the RO confirmed the 30 percent PTSD rating and denied entitlement to TDIU.  The Veteran filed his VA Form 9, formal appeal to the Board, in March 2016.    

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

In light of the disposition of this case, the RO should ask the Veteran if he wishes to continue with this claim.

The issue of TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD manifests by total occupational and social impairment due to symptoms such as persistent hallucinations and severe memory loss.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition of the claim on appeal, the Board finds that any potential error in notification and development duties needed to substantiate the claim are harmless.

I. Posttraumatic Stress Disorder

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Three separate staged periods have been assigned in this case.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

The Board has reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).

The Veteran's PTSD has been evaluated as 30 percent disabling under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The Veteran asserts that a higher evaluation is warranted.

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a) (2016).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).

A June 2015 private evaluation diagnosed the Veteran with PTSD and major chronic depression.  The Veteran related that he has been married for 59 years and retired in 2000 as a letter carrier from the USPS.  The examiner reported that the Veteran had nightmares two to three times a week, woke up in panic and sweats which lasted five to ten minutes; had flashbacks two to three times a month; had panic attacks two to three times a month lasting at least three to five minutes; had intrusive thoughts; startled easily; was hypervigilant; could not tolerate anyone behind him; and socialized rarely with family or friends.  The Veteran averaged six to eight hours of broken sleep per night.  The examiner reported that the Veteran's memory was so severely impaired that he could not remember what he read, and that his working memory was 95 percent impaired.  The examiner reported that the Veteran had hallucinations and illusions, and heard cars driving up and hearing noises in the house.  The examiner related that the Veteran felt depressed much of the time, had little energy and little interest in things, had frequent crying spells, and he angered and agitated easily.  The examiner related that the Veteran was moderately compromised in his ability to sustain social relationships, and was also unable to sustain work relationships.  The physician opined that the Veteran was permanently and totally disabled and unemployable, and assigned him a GAF of 35 (indicating serious symptoms).  The examiner also noted that the Veteran did not understand why his feelings were there without his understanding why they were there 60 percent of the time, "indicating that his prefrontal cortex was dysfunctional."  

The Veteran underwent a VA psychiatric examination in June 2015.  The examiner diagnosed the Veteran with PTSD, and stated that the Veteran had no other diagnosis of a mental health disorder or traumatic brain injury (TBI).  The examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner related that the Veteran had been married for 59 years, and he got along well with his children, grandchildren, and great-grandchildren, which he saw regularly.  The Veteran reported that he was irritable with his wife, unfairly hard on her, argumentative, and left the home when he was angry.  He stated that he went along with his extended family, had acquaintances but no close friends, and he and his wife spent most time at their home.  The Veteran stated that he worked in the Air Force for 22 years, was quite successful and loved his job, got along well with others, and retired in 1978.  The Veteran worked at the Firestone plant for a few years, and then started working as a letter carrier at the Post Office and worked there for 19 years.  He retired from the Post Office in 2000, and started working part time filling vending machines until he retired in September 2013.  He related that he spent most of his day watching TV, used to care for his yard (which he could no longer due to physical limitations), volunteered for Meals on Wheels, and enjoyed riding his bicycle for recreation and stress relief.

The Veteran expressed that he had depression, irritability, and nightmares, all of which increased since he retired in 2013.  He related that he thought about his Vietnam experiences more since then, as he had more idle time.  The Veteran related that he saw a private psychiatrist in June 2015, and denied any history of legal issues or substance abuse.  The examiner noted that the Veteran had persistent negative emotional state (depressed mood), markedly diminished interest in participation in significant activities, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, sleep disturbance/chronic sleep impairment, anxiety, suspiciousness, and panic attacks more than once a week.  The examiner added that the Veteran had daily, recurrent distressing memories, distressing dreams three-four times a week, avoided crowded events and sat with his back to the wall, and had flashbacks twice a month accompanied by feelings of sadness and anxiety.  The examiner related that the Veteran did not appear to present a danger to himself or others, he displayed a full range of affect, his mood was generally euthymic, appeared depressed at times, was fully oriented, and showed no signs of distorted thinking.  The examiner did not note any memory loss.  Except for an August 2014 PTSD screening, which was negative, no other VA or private medical treatment records show any treatment for, or complaints of, any psychiatric disabilities or issues. 

Based on the record, the Board finds that an evaluation of 100 percent for the entire period on appeal is warranted at this time.  As discussed above, the Veteran has several symptoms that more closely approximate a 100 percent evaluation including, in particular, persistent hallucinations and severely impaired memory, to the point where he cannot recall what he reads.  In addition, the Veteran experiences impulse control (anger and unprovoked irritability), and near-continuous panic or depression.  When seen with other symptoms, including ongoing anxiety, crying, difficulty in adapting to stressful circumstances, chronic sleep disturbances, hypervigilance, exaggerated startle response, suspiciousness, flashbacks, nightmares, and panic attacks more than once a week, combined with a GAF of 35 (represents some impairment in reality testing or communication, and is unable to work), lead to an overall disability picture that warrants a 100 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  The private and VA examination reports simply confirm the Veteran's statements regarding the nature and extent of this problem.

This is the highest schedular evaluation available under this Diagnostic Code.

The Veteran has not raised any other issues, and no other issues have been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of TDIU is remanded below.



ORDER

Entitlement to a 100 percent (total) rating for PTSD is granted.


REMAND

The Board regrets the additional delay, but finds it necessary for the proper adjudication of the claim before it.

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2016).

A July 2016 rating decision granted the Veteran service connection for coronary artery disease, evaluated at 60 percent.  The current Board decision increased the Veteran's PTSD rating to 100 percent.  This grant may affect the TDIU claim.  No VA examiner has yet opined on the issue of TDIU since the July 2016 grant.

Here, the Board notes that before scheduling him for such an examination, the RO should contact the Veteran, as he may wish to withdraw his claim for TDIU in light of the disposition of this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to see if he wishes to proceed with his claim for TDIU, or if he wishes to withdraw the claim (in writing, please).

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine whether the Veteran's service-connected disabilities (coronary artery disease, PTSD, tinnitus, residuals of removal of abdominal lipoma with ventral hernia, right ureteral calculus, left knee popliteal cyst, hemorrhoidectomy with anal tags and pruritis ani, and bilateral hearing loss) either alone or in concert, have precluded him from engaging in substantially gainful employment.

3. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


